Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 23, 2019

                                     No. 04-19-00484-CV

 SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc., Tercero Navarro,
                     Inc., and Rodney R. Lewis,
                              Appellants

                                               v.

                  SAN ROMAN RANCH MINERAL PARTNERS, LTD.,
                                 Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK002483D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
        This case is set for submission on December 27, 2019. On December 12, 2019, appellants
filed a motion seeking an extension of the submission date until after January 13, 2020, which is
the current deadline for appellants’ reply brief. After consideration, appellants’ motion is
DENIED. However, the court will consider appellants’ reply brief in deciding this case.

       Entered on this 23rd day of December, 2019.

                                                                   PER CURIAM

ATTESTED TO: _______________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court